Exhibit 10.2

 

[HNT Letterhead]

 

August 26, 2004

 

Anthony Piszel

[Address]

[Address]

 

Dear Anthony:

 

On behalf of Health Net, Inc. (the “Company”), we would like to make you an
offer of employment as Executive Vice President and Chief Financial Officer of
the Company. The terms and conditions of your employment by the Company are as
set forth in this letter agreement (this “Agreement”). Pursuant to the terms of
this Agreement, your employment will commence on August 30, 2004, or such
earlier date as may be agreed to by you and the Company.

 

1. Salary and Engagement Bonus.

 

A. Salary. You will be paid an annual base salary of $500,000, less applicable
withholdings (payable on a bi-weekly basis) (“Base Salary”), which covers all
hours worked. Generally, your Base Salary will be reviewed annually, but the
Company reserves the right to change your compensation from time-to-time.
Pursuant to charter of the Compensation & Stock Option Committee (the
“Committee”) of the Company’s Board of Directors, any adjustment to your
compensation must be made with the approval of the Committee (or, in the event
that you constitute one of the top two (2) highest paid executive officers of
the Company, with the ratification of the Company’s Board of Directors).

 

B. Engagement Bonus. You will receive an engagement bonus in the amount of
$500,000 payable on August 30, 2004 (“Engagement Bonus”) in anticipation of your
remaining employed by the Company for at least three (3) years. You must be
actively employed and on the Company payroll in order to receive the Engagement
Bonus. In addition, if you voluntarily terminate your employment or the Company
terminates you for Cause (as defined below) within the first three (3) years of
employment, you will be required to repay to the Company a prorated portion of
the Engagement Bonus based on the number of months you were employed by the
Company.

 

C. Duties. Your duties and responsibilities will be to provide executive
leadership of the Company’s Finance organization, but the Company reserves the
right to assign you other duties as needed and to change your duties from time
to time on reasonable notice, based on your skills and the needs of the Company.
You will report



--------------------------------------------------------------------------------

directly to Jay Gellert, President and Chief Executive Officer of the Company,
but your reporting relationship may be changed from time to time at the
discretion of the Company. Your title will be Executive Vice President and Chief
Financial Officer, but may be changed at the discretion of the Company to a
title that reflects a similarly senior executive position.

 

2. Adjustments and Changes in Employment Status. You understand that the Company
reserves the right, to make personnel decisions regarding your employment,
including but not limited to decisions regarding any promotion, salary
adjustment, transfer or disciplinary action, up to and including termination,
consistent with the needs of the business or the Company. Generally, your
performance and compensation will be reviewed on an annual basis.

 

3. Protection of Proprietary and Confidential Information. You agree that your
employment creates a relationship of confidence and trust with the Company with
respect to Proprietary and Confidential Information (as defined below) of the
Company learned by you during your employment.

 

A. You agree not to directly or indirectly use or disclose any of the
Proprietary and Confidential Information of the Company or any of its affiliates
at any time except in connection with the services you provide to such entities.
“Proprietary and Confidential Information” shall mean trade secrets,
confidential knowledge, data or any other proprietary or confidential
information of the Company or any of its affiliates, or of any customers,
members, employees or directors of any of such entities, but shall not include
any information that (i) was publicly known and made generally available in the
public domain prior to the time of disclosure to you by the Company or (ii)
becomes publicly known and made generally available after disclosure to you by
the Company. By way of illustration but not limitation, “Proprietary and
Confidential Information” includes: (i) trade secrets, documents, memoranda,
reports, files, correspondence, lists and other written and graphic records
affecting or relating to any such entity’s business; (ii) confidential marketing
information including without limitation marketing strategies, customer and
client names and requirements, services, prices, margins and costs; (iii)
confidential financial information; (iv) personnel information (including
without limitation employee compensation); and (v) other confidential business
information.

 

B. You further agree that at all times during your employment and thereafter,
you will keep in confidence and trust all Proprietary and Confidential
Information, and that you will not use or disclose any Proprietary and
Confidential Information or anything related to such information without the
written consent of the Company, except as may be necessary in the ordinary
course of performing your duties to the Company.

 

C. All Company property, including, but not limited to, Proprietary and
Confidential Information, documents, data, records, apparatus, equipment and
other physical property, whether or not pertaining to Proprietary and
Confidential Information,



--------------------------------------------------------------------------------

provided to you by the Company or any of its affiliates or produced by you or
others in connection with your providing services to the Company or any of its
affiliates shall be and remain the sole property of the Company or its
affiliates (as the case may be) and shall be returned promptly to such
appropriate entity as and when requested by such entity. You shall return and
deliver all such property upon termination of your employment, and you may not
take any such property or any reproduction of such property upon such
termination.

 

D. You recognize that the Company and its affiliates have received and in the
future will receive information from third parties which is private, proprietary
or confidential information subject to a duty on such entity’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. You agree that during your employment, and thereafter, you owe such
entities and such third parties a duty to hold all such private, proprietary or
confidential information received from third parties in the strictest confidence
and not to disclose it, except as necessary in carrying out your work for such
entities consistent with such entities’ agreements with such third parties, and
not to use it for the benefit of anyone other than for such entities or such
third parties consistent with such entities’ agreements with such third parties.

 

E. Your obligations under this Section 3 shall continue after the termination of
your employment and any breach of this Section 3 shall be a material breach of
this Agreement.

 

4. Drug Screening and Background Check. Your employment is contingent upon your
successful completion of the Company’s drug screening and background check
process.

 

5. Immigration Documentation. Your employment is contingent on your ability to
prove your identity and authorization to work in the United States for the
Company. You must comply with the employment verification requirements of the
U.S. Department of Homeland Security – U.S. Citizenship & Immigration Services.

 

6. Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties, and the entering into of this
Agreement, has not violated and will not violate any agreements with or trade
secrets of any other person or entity. You further represent and warrant that
you do not have any relationship or commitment to any other person or entity
that might be in conflict with your obligations to the Company under this offer,
including but not limited to outside employment, sales broker relationships,
investments or business activities. You further understand and agree that while
employed by the Company you are expected to refrain from engaging in any outside
activities that might be in conflict with the business interests of the Company.
In addition, you represent and warrant to the Company that you have not shared
with or disclosed to, and will not share with or disclose to, the Company any
proprietary or confidential information of your previous employers or any other
third party.



--------------------------------------------------------------------------------

7. Employee Benefits.

 

A. Employee Benefit Programs. You may be eligible for various employee benefit
programs if you meet the applicable participation requirements. These benefit
programs include paid time off (“PTO”), holidays, group medical, dental, vision,
term life, and short and long term disability insurance and participation in the
Company’s 401(k) plan, deferred compensation plan and tuition reimbursement
plan. You will also be eligible to participate in any employee benefit programs
added at any future time that are generally applicable to senior executives of
the Company and that have been approved by the Committee, provided that you meet
the applicable participation requirements; provided, however, that this
provision does not extend to any individually negotiated or tailored benefits,
plans or programs covering a particular employee or employees. Although the
Company may sponsor a benefit or plan or program for some employees, it is not
required to do so for all employees and may exclude certain employees now or in
the future from one or more benefits, plans or programs. The Company or its
subsidiaries or affiliates may modify, terminate or amend any benefit or plan in
its discretion, retroactively or prospectively, subject only to applicable law.

 

B. Required Insurance. You will be covered by workers’ compensation insurance
and state disability insurance, as required by state law.

 

C. Financial Counseling Allowance. You will be reimbursed up to the amount of
$5,000 per year for documented costs incurred for your personal financial
counseling services, including tax preparation.

 

D. Incentive Bonus. You will be eligible to participate in the Health Net, Inc.
Executive Incentive Plan (also known as the Management Incentive Plan (“MIP”))
in accordance with the terms of the MIP, which provides you with a target
opportunity to earn each plan year up to 80% of your Base Salary as additional
compensation according to the terms of the actual MIP documents, provided,
however, that your annual bonus opportunity for the 2004 and 2005 calendar year
shall be guaranteed at target. The bonus payment will range from 0% to 200% of
target depending upon the actual results achieved, and specific, individually
tailored measures will be established by the Company that must be achieved by
you in order for you to be eligible to receive bonus payments for a given plan
year. It is understood that the Committee and the Company will award bonus
amounts, if any, as it deems appropriate consistent with the guidelines of the
MIP. You acknowledge that in the event you are one of the top five (5) highest
paid executive officers of the Company for a given calendar year under
applicable federal securities laws, your bonus for that year, if any, will be
subject to the Company’s Performance Based 162(m) Plan in lieu of the MIP.

 

E. Relocation Benefits. Your relocation will be covered under the applicable
Relocation Benefit Guidelines of the Company currently in effect. All relocation
expenses not deductible under IRS regulations, except the miscellaneous spending
allowance, will be “grossed up” for income tax purposes at the supplemental



--------------------------------------------------------------------------------

federal tax rate and applicable state tax liability. The relocation package will
include a special benefit reimbursement of the amount of federal and state taxes
due based on submitted returns on the sale of your New Jersey principal
residence, grossed up for applicable federal and state taxes to a maximum amount
of $150,000.

 

F. Expenses. Subject to and in accordance with the Company’s written guidelines
and procedures for business and travel expenses, you will receive reimbursement
for all business travel and other out-of-pocket expenses reasonably incurred by
you in the performance of your duties pursuant to this Agreement.

 

8. Stock Options and Restricted Stock. Upon your acceptance of this offer of
employment and with a grant date effective as of your first date of employment
hereunder, you will be granted a non-qualified stock option (the “Stock Option”)
to purchase 500,000 shares of the Common Stock of the Company (the “Common
Stock”). All Stock Options granted to you will be granted under the applicable
Company Stock Option Plan (the “Stock Option Plan”), and will be subject to the
terms of the Company’s form of stock option agreement as adopted by the
Committee (the “Stock Option Agreement”). These Stock Options will expire ten
(10) years from the grant date (subject to earlier termination as provided in
the Stock Option Agreement and the Stock Option Plan) and will have an exercise
price equal to the closing sales price of the Common Stock on the New York Stock
Exchange on your first day of employment. The Stock Options will vest at the
rate of 1/2 of the shares covered thereby on the second anniversary of the grant
date and 1/4 of the shares covered thereby on each of the third and fourth
anniversaries of the grant date.

 

In addition, as of your first date of employment, you will be granted 60,000
restricted shares of Common Stock (the “Restricted Shares”) which will vest and
become non-forfeitable on the third anniversary of the grant date. The
Restricted Shares granted to you will be granted under the applicable Health
Net, Inc. Stock Option Plan in accordance with and subject to the terms of the
Company’s form Restricted Stock Agreement as adopted by the Committee. In the
event you should leave the employ of the Company, all unvested Restricted Shares
shall be forfeited.

 

As set forth in the applicable Stock Option Plans and in the Stock Option
Agreement and Restricted Stock Agreement used by the Company, vesting of your
Stock Options and the Restricted Shares may be accelerated upon the consummation
of certain “Change in Control” transactions (as defined in such documents)
subject to the terms and conditions of such documents. Please note that the
definition of “Change in Control” contained in these documents is different in
various respects from the definition set forth in Section 10(d) below. In the
event of any inconsistency with this Agreement, the terms of the Stock Option
Agreement, the Restricted Stock Agreement and the Stock Option Plan shall
control. Any future Stock Option and/or Restricted Share grants to you are at
the discretion of the Committee.



--------------------------------------------------------------------------------

9. Term of Employment. Your employment with the Company is “at-will,” which
means that either you or the Company may terminate the employment relationship
at any time, with or without advance notice and with or without Cause (as
defined below). Upon termination of your employment for any reason, in addition
to any other payments that may be payable to you hereunder, you (or your
beneficiaries or estate) will be paid (in each case to the extent not
theretofore paid) within thirty (30) days following your date of termination (or
such shorter period that may be required by applicable law): your annual Base
Salary through the date of termination, any compensation previously deferred by
you (together with any interest and earnings therein), accrued but unused PTO,
reimbursable expenses incurred by you prior to the termination date and any
other compensatory plan, arrangement or program payment to which you may be
entitled.

 

10. Severance Pay.

 

A. If your employment is terminated by the Company without Cause (as defined in
subsection (C) below) at any time that is not within two (2) years after a
Change in Control (as defined in subsection (D) below) of Health Net, Inc., you
will be entitled to receive, provided you sign a Waiver and Release of Claims
substantially in the form attached hereto as Exhibit A, which is incorporated
into this Agreement by reference,

 

(i) if the termination is within the first twenty-four (24) months of
employment:

 

(a) a lump sum cash payment equal to twelve (12) months’ of your Base Salary in
effect immediately prior to the date of your termination; and

 

(b) the continuation, under the federal law known as COBRA, of your medical,
dental and vision benefits (as maintained for your benefit immediately prior to
the date of your termination) for you and your covered dependents for a period
of twelve (12) months with premium payments paid by the Company on your behalf,
provided, that you properly elect to continue those benefits under COBRA,

 

(ii) if the termination is after twenty-four (24) months of employment:

 

(a) a lump sum cash payment equal to twenty-four (24) months’ of your Base
Salary in effect immediately prior to the date of your termination;

 

(b) the continuation of your medical, dental and vision benefits (as maintained
for your benefit immediately prior to the date of your termination or as
modified for the benefit of employees generally after your termination) for you
and your dependents for a period of six (6) months following the effective date
of your termination; and



--------------------------------------------------------------------------------

(c) the continuation, under COBRA, of your medical, dental and vision benefits
(as maintained for your benefit immediately prior to the date of your
termination or as modified for the benefit of employees generally after your
termination) for you and your dependents for a period of eighteen (18) months,
with premium payments paid by the Company on your behalf, provided, that you
properly elect to continue those benefits under COBRA.

 

The lump sum payments referred to above will be paid within thirty (30) days
following your termination of employment.

 

B. If at any time within two (2) years after a Change in Control (as defined in
subsection (D) below) of Health Net, Inc. your employment is terminated by the
Company without Cause or you terminate your employment for Good Reason (as
defined in subsection (E) below) (by giving the Company at least fourteen (14)
days prior written notice of the effective date of termination), then you will
be entitled to receive, provided you sign a Waiver and Release of Claims
substantially in the form attached hereto as Exhibit A, which is incorporated
into this Agreement by reference, (i) a lump sum payment equal to thirty-six
(36) months’ of your Base Salary in effect immediately prior to the date of your
termination, and (ii) the continuation of your medical, dental and vision
benefits for you and your dependents for eighteen (18) months following your
date of termination and (iii) after expiration of such eighteen (18) months
benefits continuation period, the continuation, under COBRA, of your medical,
dental and vision benefits (maintained for your benefit immediately prior to the
date of your termination) for you and your dependents for a period of eighteen
(18) months following the effective date of your termination with premium
payments made by the Company on your behalf, provided, that you properly elect
to continue those benefits under COBRA and provided, further, that in the event
the Company requests, in writing, prior to such voluntary termination by you for
Good Reason that you continue in the employ of the Company for a period of time
up to 90 days following such Change in Control, then you shall forfeit such
severance allowance if you voluntarily leave the employ of the Company prior to
the expiration of such period of time. In the event that your employment is
voluntarily terminated by you at any time (except for Good Reason within two (2)
years after a Change in Control of Health Net, Inc.), then you shall not be
eligible to receive any payments set forth in this Section 10). The lump sum
payment will be paid within thirty (30) days following your termination of
employment.

 

C. For purposes of this Agreement, the term “Cause” shall include, without
limitation, (i) an act of dishonesty causing harm to the Company or any of its
affiliates, (ii) the knowing unauthorized disclosure of confidential information
relating to the business of the Company or any of its affiliates, (iii) habitual
drunkenness or narcotic drug abuse, (iv) conviction of a felony, or a
misdemeanor involving moral turpitude, (v)



--------------------------------------------------------------------------------

willful refusal to perform or gross neglect of the duties assigned to you, (vi)
the willful breach of any law that, directly or indirectly, affects the Company
or any of its affiliates, (vii) a material breach by you following a Change in
Control of those duties and responsibilities of yours that do not differ in any
material respect from your duties and responsibilities during the 90-day period
immediately prior to such Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on your part, which is committed in bad faith or without reasonable
belief that such breach is in the best interests of the Company or any of its
affiliates and which is not remedied in a reasonable period of time after
receipt of written notice from the Company specifying such breach, or (viii)
breach of your obligations hereunder (or under any Company policy) to protect
the proprietary and confidential information of the Company or any of its
affiliates.

 

D. For purposes of this Agreement, “Change in Control” is defined as any of the
following which occurs subsequent to the effective date of your employment:

 

(i) Any person (as such term is defined under Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), corporation or other
entity (other than Health Net, Inc. or any of its subsidiaries, or any employee
benefit plan sponsored by Health Net, Inc. or any of its subsidiaries) is or
becomes the beneficial owner (as such term is defined in Rule 13d-3 under the
Exchange Act) of securities of Health Net, Inc. representing twenty percent
(20%) or more of the combined voting power of the outstanding securities of
Health Net, Inc. which ordinarily (and apart from rights accruing under special
circumstances) have the right to vote in the election of directors (calculated
as provided in paragraph (d) of such Rule 13d-3 in the case of rights to acquire
Health Net, Inc.’s securities) (the “Securities”);

 

(ii) As a result of a tender offer, merger, sale of assets or other major
transaction, the persons who are directors of Health Net, Inc. immediately prior
to such transaction cease to constitute a majority of the Board of Directors of
Health Net, Inc. (or any successor corporations) immediately after such
transaction;

 

(iii) Health Net, Inc. is merged or consolidated with any other person, firm,
corporation or other entity and, as a result, the shareholders of Health Net,
Inc., as determined immediately before such transaction, own less than eighty
percent (80%) of the outstanding Securities of the surviving or resulting entity
immediately after such transaction:

 

(iv) A tender offer or exchange offer is made and consummated for the ownership
of twenty percent (20%) or more of the outstanding Securities of Health Net,
Inc.;

 

(v) Health Net, Inc. transfers substantially all of its assets to another
person, firm, corporation or other entity that is not a wholly-owned subsidiary
of Health Net, Inc.; or



--------------------------------------------------------------------------------

(vi) Health Net, Inc. enters into a management agreement with another person,
firm, corporation or other entity that is not a wholly-owned subsidiary of
Health Net, Inc. and such management agreement extends hiring and firing
authority over you to an individual or organization other than Health Net, Inc.

 

E. For purposes of this Agreement, the term “Good Reason” means any of the
following which occurs, without your consent, subsequent to the effective date
of a Change in Control as defined above:

 

(i) A demotion or a substantial reduction in the scope of your position, duties,
responsibilities or status with the Company, or any removal of you from or any
failure to reelect you to any of the positions (or functional equivalent of such
positions) referred to in the introductory paragraphs hereof, except in
connection with the termination of your employment for Disability (as defined
below), normal retirement or Cause or by you voluntarily other than for Good
Reason;

 

(ii) A reduction by the Company in your Base Salary or a material reduction in
the benefits or perquisites available to you as in effect immediately prior to
any such reduction;

 

(iii) A relocation of you to a work location more than fifty (50) miles from
your work location immediately prior to such proposed relocation; provided that
such proposed relocation results in a materially greater commute for you based
on your residence immediately prior to such relocation; or

 

(iv) The failure of the Company to obtain an assumption agreement from any
successor contemplated under Section 16 of this Agreement.

 

11. Termination by the Company for Cause. The Company may terminate your
employment for Cause at any time with or without advance notice. In the event of
such termination, you will not be eligible to receive any of the payments set
forth in Section 10(A) above.

 

12. Termination due to Death or Disability. In the event that your employment is
terminated at any time due to death or Disability, you (or your beneficiaries or
estate) shall be entitled, to (a) continuation of all medical and dental
insurance for a period of twelve (12) months from the date of termination and
(b) a lump sum payment equal to twelve (12) months of your Base Salary in effect
immediately prior to the date of your termination, to be paid within thirty (30)
days following your termination of employment, provided in the event of a
termination due to Disability, you sign the Waiver and Release of Claims which
is incorporated into this Agreement by reference as Exhibit A. For purposes of
this Agreement, a termination for “Disability” shall mean a termination of your
employment due to your absence from your duties with the Company on a full-time
basis for at least 180 consecutive days as a result of your incapacity due to
physical or mental illness.



--------------------------------------------------------------------------------

13. Withholding. All payments required to be made by the Company hereunder to
you or your estate or beneficiaries shall be subject to the withholding of such
amounts relating to taxes as the Company may reasonably determine should be
withheld pursuant to any applicable law or regulation.

 

14. Potential Tax Consequences for “Parachute” Payments.

 

A. Notwithstanding any other provisions of this Agreement, in the event that (i)
any payment or distribution by the Company to or for your benefit (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person affiliated with
the Company or such person) (all such payments and distributions, including the
severance payments and benefits provided for in Section 10 hereof (the
“Severance Payments”), being hereinafter called (“Total Payments”) would be
subject (in whole or part) to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision enacted under the Code or any interest or penalties are incurred by
you with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”) and (ii) there are any excess parachute payments (within the meaning of
Section 280G(b) of the Code or any successor provision enacted under the Code),
in the aggregate, in respect of such Total Payments in excess of $50,000, then
the Company shall pay to you an additional cash payment (the “Tax Gross-up”) so
that after receipt of such Tax Gross-up, the payment of any additional federal,
state and local income taxes on such Tax Gross-up amount and the payment of any
Excise Taxes, you shall receive such net amount of Total Payments equal to the
amount that you would have received if no Excise Tax was due; provided, however,
that you shall cooperate in good faith with the Company to minimize the amount
of the Excise Tax that may become payable by taking any such action or making
any such election as may be reasonably requested by the Company in respect of
the Total Payments due to you.

 

B. Subject to the provisions of Section 14(C), all determinations required to be
made under this Section 14, including whether and when a Tax Gross-Up is
required and the amount of such Tax Gross-Up and the assumptions to be utilized
in arriving at such determination, shall be made by the public accounting firm
that, immediately prior to the Change in Control, was the Company’s independent
auditor (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and you within fifteen (15) business days of
the receipt of notice from you that you have received Total Payments, or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Tax Gross-Up, as
determined pursuant to this Section 14, shall be paid by the Company to you
within five (5) days of the receipt of the Accounting Firm’s determination. If
the Accounting Firm determines that no Excise Tax is payable by you, then the
Accounting Firm shall furnish to you a written opinion that failure to report
the



--------------------------------------------------------------------------------

Excise Tax on your applicable federal income tax return would not result in the
imposition of any tax assessment or a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee. As a result of any uncertainty in the application of Section 4999 of
the Code at the time of the determination by the Accounting Firm hereunder, it
is possible that Tax Gross-Up which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 14(C) and you thereafter are required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to you or for your benefit.

 

C. You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the Tax
Gross-Up. Such notification shall be given as soon as practicable but no later
than ten (10) business days after you are informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. You shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which you give
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies you
in writing prior to the expiration of such period that it desires to contest
such claim, you shall:

 

(1) give the Company any information reasonably requested by the Company
relating to such claim,

 

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(3) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(4) permit the Company to participate in any proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section
14(C), the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing



--------------------------------------------------------------------------------

authority in respect of such claim and may, at its sole option, either direct
you to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and you agree to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided further,
that if the Company directs you to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to you on an interest-free
basis and shall indemnify and hold you harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance and any and all costs and expenses of any such contest,
dispute and/or appeal that you pay directly; and provided further, that any
extension of the statute of limitations relating to payment of taxes for your
taxable year with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Tax Gross-Up
would be payable hereunder and you shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

D. If, after your receipt of an amount advanced by the Company pursuant to
Section 14(C), you become entitled to receive, and receive, any refund with
respect to such claim, you shall (subject to the Company’s complying with the
requirements of Section 14(C)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after your receipt of an amount advanced by the Company
pursuant to Section 14(C), a determination is made that you shall not be
entitled to any refund with respect to such claim and the Company does not
notify you in writing of its intent to contest such denial of refund prior to
the expiration of thirty (30) days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Tax Gross-Up required
to be paid.

 

E. At the time that payments are made under this Section 14, the Company shall
provide you with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from tax
counsel, the Auditor or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement).

 

15. Restrictive Covenants.

 

A. You hereby agree that, during (i) the six (6)-month period following a
termination of your employment with the Company that entitles you to receive
severance benefits under this Agreement or a written agreement with or policy of
the Company or (ii) the twelve (12)-month period following a termination of your
employment with the Company that does not entitle you to receive such severance



--------------------------------------------------------------------------------

benefits (the period referred to in either clause (i) or (ii), the “Restricted
Period”), you shall not undertake any employment or activity (including, but not
limited to, consulting services) with a Competitor (as defined below) in any
geographic area in which the Company or any of its affiliates operate (the
“Market Area”), where the loyal and complete fulfillment of the duties of the
competitive employment or activity would call upon you to reveal, to make
judgments on or otherwise use or disclose any confidential business information
or trade secrets of the business of the Company or any of its affiliates to
which you had access during your employment with the Company. For purposes of
this Section, “Competitor” shall refer to any health maintenance organization or
insurance company that provides managed health care or related services similar
to those provided by the Company or any of its affiliates.

 

B. In addition, you agree that, during the applicable Restricted Period
following termination of your employment with the Company, you shall not,
directly or indirectly, (i) solicit, interfere with, hire, offer to hire or
induce any person, who is or was an employee of the Company or any of its
affiliates at the time of such solicitation, interference, hiring, offering to
hire or inducement, to discontinue his/her relationship with the Company or any
of its affiliates or to accept employment by, or enter into a business
relationship with, you or any other entity or person or (ii) solicit, interfere
with or otherwise contact any customer or client of the Company or any of its
affiliates.

 

C. It is hereby further agreed that if any court of competent jurisdiction shall
determine that the restrictions imposed in this Section 15 are unreasonable
(including, but not limited to, the definition of Market Area or Competitor or
the time period during which this provision is applicable), the parties hereto
hereby agree to any restrictions that such court would find to be reasonable
under the circumstances.

 

D. You also acknowledge that the services to be rendered by you to the Company
are of a special and unique character, which gives this Agreement a peculiar
value to the Company or any of its affiliates, the loss of which may not be
reasonably or adequately compensated for by damages in an action at law, and
that a material breach or threatened breach by you of any of the provisions
contained in this Section 15 will cause the Company or any of its affiliates
irreparable injury. You therefore agree that the Company may be entitled, in
addition to the remedies set forth above in this Section 15 and any other right
or remedy, to a temporary, preliminary and permanent injunction, without the
necessity of proving the inadequacy of monetary damages or the posting of any
bond or security, enjoining or restraining you from any such violation or
threatened violations.

 

16. Successors; Binding Agreement.

 

A. This Agreement shall not be terminated by any merger or consolidation of the
Company whereby the Company is or is not the surviving or resulting corporation
or as a result of any transfer of all or substantially all of the assets of



--------------------------------------------------------------------------------

the Company. In the event of any such merger, consolidation or transfer of
assets, the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

 

B. The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in this Section 16, it will cause any successor
or transferee to unconditionally assume, by written instrument delivered to you
(or his beneficiary or estate), all of the obligations of the Company hereunder.
Failure of the Company to obtain such assumption prior to the effectiveness of
any such merger, consolidation or transfer of assets shall be a breach of this
Agreement and shall entitle you to compensation and other benefits from the
Company in the same amount and on the same terms as you would be entitled
hereunder if your employment were terminated without Cause. For purposes of
implementing the foregoing, the date on which any such merger, consolidation or
transfer becomes effective shall be deemed the date of termination.

 

C. This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you shall die while any amounts would be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by you to receive such
amounts or, if no person is so appointed, to your estate.

 

17. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected and the parties shall use their best
efforts to find an alternative way to achieve the same result.

 

18. Integrated Agreement. This Agreement supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein.
It constitutes the full, complete and exclusive agreement between you and the
Company with respect to the subject matters herein. This Agreement cannot be
changed unless in writing, signed by you and the Chief Executive Officer of the
Company and approved by the Board of Directors of the Company (or the Committee,
if permitted by the Committee’s charter).

 

19. Waiver. No waiver of any default hereunder shall operate as a waiver of any
subsequent default. Failure by either party to enforce any of the terms or
conditions of this Agreement, for any length of time or from time to time, shall
not be deemed to waive or decrease the rights of such party to insist thereafter
upon strict performance by the other party.

 

20. Notices. All notices and communications required or permitted hereunder
shall be in writing and shall be deemed given (a) if delivered personally, (b)
one (1)



--------------------------------------------------------------------------------

business day after being sent by Federal Express or a similar commercial
overnight service, or (c) three (3) business days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the following addresses, or at such other addresses as the parties may designate
by written notice in the manner aforesaid:

 

If to the Company:

     Health Net, Inc.        Organization Effectiveness Department        21650
Oxnard Street, 22nd Floor        Woodland Hills, CA 91367        Attention:
Karin Mayhew

 

If to the Employee:

   Anthony Piszel      [Address]      [Address]

 

21. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without regard to the principle of
conflicts of laws. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.

 

22. Survival and Enforcement. Sections 3, 10, 12, 14 and 15 of this Agreement
and any rights and remedies arising out of this Agreement shall survive and
continue in full force and effect in accordance with the respective terms
thereof, notwithstanding any termination of this Agreement or your employment.
The parties agree that the Company would be damaged irreparably in the event any
provision of Sections 3 or 15 of this Agreement were not performed in accordance
with its terms or were otherwise breached and that money damages would be an
inadequate remedy for any such nonperformance or breach. Therefore, the Company
or its successors or assigns shall be entitled in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).

 

23. Acknowledgement. You acknowledge that you have had the opportunity to
discuss the content of this Agreement with and obtain advice from your attorney,
have had sufficient time to and have carefully read and fully understood all of
the provisions of this Agreement, and you are knowingly and voluntarily entering
into this Agreement. You further acknowledge that you are obligated to become
familiar with and comply at all times with all written policies of the Company.



--------------------------------------------------------------------------------

We look forward to your joining our organization. In order to confirm your
agreement with the Company and your acceptance of these terms, please sign one
copy of this letter agreement and return it to me.

 

Sincerely,

 

/s/ Karin D. Mayhew

--------------------------------------------------------------------------------

Karin D. Mayhew

Senior Vice President, Organization Effectiveness

 

cc:

   Jay Gellert      Debbie Francis

 

This will confirm my agreement to the terms of my employment with the Company as
set forth in this letter agreement.

 

/s/ Anthony Piszel

--------------------------------------------------------------------------------

Anthony Piszel

 

Date: August 26, 2004